DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for producing battery electrodes …. to form a number of battery 
electrodes….”.   It is unclear whether the second instance of “battery electrodes” refers to the first instance of “battery electrodes”.   Appropriate correction is required.  
	Claim 5 recites “the first method step and/or the second method step are carried out”; however, it is unclear what is “the first method step” and “the second method step” as neither “a first method step” and “a second method step” are recited.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (EP 3477754) in view of Enz (EP 3194168)
With regard to claim 1, Choi teaches a method for producing battery electrodes (100; cl. 7), comprising: separating an electrode strip material comprising a foil (111) and an active material coating (112) (FIG. 2A) applied thereto at predetermined cutting points (111a)(FIG. 2E) to form a number of battery electrodes (100), conveying the battery electrodes on a planar belt (from unwinding roller 10 FIG. 2A and winding roller 50, FIG. 2A & 2C) in a conveying direction to a cutting gap (FIG. 2E), partially ablating the active material coating (112) of a cutting point using a first laser beam (30) (FIG. 2C) before the cutting point reaches the cutting gap ( FIG. 2E), and severing the active material coating and the foil of the cutting point using a second laser beam (40) when the cutting point is in the region of the cutting gap (FIG. 2E-2G).
Choi does not teach a vacuum conveyor belt; however, Enz teaches a device for producing a battery cell with an electrode stack that includes a vacuum belt (13) on which a separator film can be laid (cl. 1)(pg. 2, ln. 20-23).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Choi reference, to include a vacuum conveyor belt, as suggested and taught by Enz, for the purpose of providing a sufficient suction force to secure various portions of the various components and to provide securement for later cutting (pg. 2, ln. 20-23)
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Enz as applied above, and further in view of Engelmayer (WO 2018228770).
With regard to claim 2, Choi and Enz teach the invention as claimed; however, the citations do no teach moving the first laser beam and/or the second laser beam along the cutting point by means of a polygon scanner.   However, Engelmayer which is directed toward a method and device for high-throughput cutting of a substrate, particularly for an electrode of a battery (Title) teaches a polygon scanner (106) having a rotation axis being arranged parallel to the conveyance path such as to deviate the laser beam (pg. 4, ln. 10-23).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Choi reference, to include moving the first laser beam and/or the second laser beam along the cutting point by means of a polygon scanner, as suggested and taught by Engelmayer, for the purpose of providing more precise cutting in a predetermined direction (pg. 4, ln. 10-23)
With regard to claim 3, Englemayer teaches guiding the first laser beam over the cutting point several times in succession during the partially ablating step (pg. 5, ln. 16-23).
With regard to claim 4, Englemayer teaches guiding the second laser beam over the cutting point several times in succession during the severing step (pg. 5, ln. 16-23).
With regard to claim 5, Englemayer teaches the first method step and/or the second method step are carried out without interrupting the conveyance of the vacuum belt (pg. 5, ln. 16-23).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761